DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.

 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNulty, Jr. (6,264,740).
	Regarding claims 12:  McNulty, Jr. teaches a brick (polymer masonry unit) comprising (column 2, line 67) 20 to 80 wt% sodium carbonate, 80 to 20 wt% calcium carbonate (claim 1), and 5 wt% of a synthetic resin (claims 1 and 16).  The sodium carbonate and calcium carbonate of McNulty, Jr. are considered to be “quarry byproducts” (column 2, lines 9-12).  McNulty Jr. teaches that the size of the calcium carbonate and sodium carbonate can vary in particle size, that a mixture of particle sizes can be used in combination, and that the particle size is selected for the effect to be achieved in the finished product (column 2, lines 18-23).  It would have been obvious to one of ordinary skill to optimize the particle size distribution of the calcium carbonate and sodium carbonate for the desired effect in the finished product.  The optimal particle size distribution can be obtained through routine experimentation.  It is noted that when the particles are all “larger chunks of material” (column 2, lines 9-12), the skilled artisan would immediately envisage the claimed range.  
	5 wt% of polymer is very close to “more than 5%”.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
	Regarding claim 13:  The 80 wt% taught in McNulty, Jr. is very close to the claimed 90 wt%.   A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
	Regarding claim 14:  McNulty Jr. teaches polyacrylates or acrylic as the synthetic resin (claim 21).  The skilled artisan would immediately envisage a polyacrylate copolymer or an acrylic copolymer.
	Regarding claims 17-20:  McNulty Jr. teaches that the size of the calcium carbonate and sodium carbonate can vary in particle size, that a mixture of particle sizes can be used in combination, and that the particle size is selected for the effect to be achieved in the finished product (column 2, lines 18-23).  It would have been obvious to one of ordinary skill to optimize the particle size distribution of the calcium carbonate and sodium carbonate for the desired effect in the finished product.  The optimal particle size distribution can be obtained through routine experimentation.    
	Regarding claim 21:  The claim contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The structural requirement would be the amount of water claimed.  It is noted that there is no particular amount of water claimed.  The amount of water can even be 0 wt%.  Therefore, McNulty Jr. teaches the claimed polymer masonry unit as shown above regarding claim 12.  McNulty Jr. teaches adding water (Claim 1).  




Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that McNulty fails to teach wherein 5-15% of the quarry byproduct has a particle size of at least 4750 microns.  McNulty Jr. teaches that the size of the calcium carbonate and sodium carbonate can vary in particle size, that a mixture of particle sizes can be used in combination, and that the particle size is selected for the effect to be achieved in the finished product (column 2, lines 18-23).  It would have been obvious to one of ordinary skill to optimize the particle size distribution of the calcium carbonate and sodium carbonate for the desired effect in the finished product.  The optimal particle size distribution can be obtained through routine experimentation.  It is noted that when the particles are all “larger chunks of material” (column 2, lines 9-12), the skilled artisan would immediately envisage the claimed range, because the remaining particle size is not specified.  The remaining 85-95% of the particles can have any particle size.  Claim 12 does not require different ratios of different particle sizes.  Indeed, every particle in the composition could be 4750 microns and particle size limitations of claim 12 would be met.   Furthermore, the Applicant has not established the criticality of the claimed particle size.  
	The Applicant has made the argument that McNulty is silent required how the amount of water to be added is determined.  The claim contains product by process limitations.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The structural requirement would be the amount of water claimed.  It is noted that there is no particular amount of water claimed.  The amount of water can even be 0 wt%.  Therefore, McNulty Jr. teaches the claimed polymer masonry unit as shown above regarding claim 12.  McNulty Jr. teaches adding water (Claim 1).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763